                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                 Plaintiff,                    )
                                               )     No. 21-CV- 00008
          vs.                                  )
                                               )
US FED GROUP, LLC, also known as               )     [Filed Under Seal]
"United States Fed Group, LLC                  )
Treasury Department," also known as            )
"US FED Treasury Department," also             )
known as "United States FED Group,"            )
also known as "US Fed Group," also             )
known as "United States FED Group,"            )
also known as "United States FED               )
Group Consortium Syndicate," also              )
known as "US FED Group Business                )
Solutions," TRADE-BACKED EQUITY                )
LLC, and ALEX ST. JAMES RAILEY                 )
CISCO, also known as "Alex St.                 )
James," also known as "William Sir             )
Knight Alex-St. James,"                        )
                                               )
                 Defendants.                   )


                        DECLARATION OF KENT G. MOORE

      I, Kent G. Moore, do hereby declare the following pursuant to Title 28 U.S.C.

§ 1746:

                                   INTRODUCTION

      1.        I am a Special Agent with the Federal Bureau of Investigation and

have been since 2019. I attended New Agent Training at the FBI Academy in

Quantico, Virginia, and I have worked in FBI Resident Agency in Cedar Rapids,




                                   1
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 1 of 10
Iowa since completing the academy.      This academy includes training in criminal

law, constitutional law, search and seizure, and courtroom procedure. As part of my

duties as a Special Agent, I primarily investigate federal criminal violations

involving wire and mail fraud, bank fraud, child pornography, and bank robbery.

The information set forth in this affidavit is based on my investigation of this

matter, my knowledge, training, and experience, my own observations, information

received from other law enforcement officers and/or witnesses, review of relevant

documents and/or Internet websites, and/or interviews with persons named in this

affidavit.

         2.     Without an Order from this Court restraining defendants and their

agents from transferring and further dissipating what remains of the approximately

$2.4 million obtained from Think Safe, Inc. as a result of the fraudulent conduct

described below and in the Complaint, I believe that defendants will withdraw and

dispose of the remainder of these funds currently located in an account at Citibank

with intent to dissipate the funds and make them unavailable and constitute a

continuing and substantial injury to Think-Safe, Inc., the victim of wire fraud in

violation of 18 U.S.C. § 1343.

              BACKGROUND ON THE ONGOING PANDEMIC AND PPE

    3.          In December 2019, a novel coronavirus, SARS-CoV-2 (the

"coronavirus"), was first detected in Wuhan, Hubei Province of the People's Republic

of China ("PRC"), causing outbreaks of the coronavirus disease COVID-19 that has

since spread globally. On January 31, 2020, the Secretary of Health and Human




                                   2
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 2 of 10
Services ("HHS") declared a national public health emergency under 42 U.S.C.

§247d as a result of the spread of COVID-19 to and within the United States. On

March 11, 2020, the Director-General of the World Health Organization ("WHO")

characterized COVID-19 as a pandemic. On March 13, 2020, the President of the

United States issued Proclamation 9994 declaring a national emergency beginning

on March 1, 2020, as a result of the rapid spread of COVID-19 within the United

States.

    4.       According to the Centers for Disease Control and Prevention ("CDC"),

current data suggest person-to-person transmission most commonly happens during

close exposure to a person infected with the virus that causes COVID-19, primarily

via respiratory droplets produced when the infected person speaks, coughs, or

sneezes. Droplets can land in the mouths, noses, or eyes of people who are nearby or

possibly be inhaled into the lungs of those within close proximity.

    5.       Accordingly, CDC has issued guidance to health care providers

recommending that they wear personal protective equipment ("PPE") to prevent the

coronavirus from being transmitted by infected patients to healthcare providers.

This PPE includes N95 filtering facepiece respirators or masks.

    6.       As COVID-19 spread across the United States, it threatened to

overwhelm hospitals and healthcare providers who are required to care for rapidly

increasing numbers of seriously ill patients with a rapidly dwindling stock of PPE

and other necessary health and medical resources. Accordingly, on March 18,

2020, the President of the United States issued Executive Order 13909, see 85 Fed.




                                   3
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 3 of 10
Reg. 16, 227, invoking the powers vested in the President by Defense Production

Act of 1950, 50 U.S.C. §4501 et seq. (the "Act"). The Act authorizes the President

to, among other things, "allocate materials, services, and facilities in such manner,

upon such conditions, and to such extent as he shall deem necessary or appropriate

to promote the national defense." 50 U.S.C. § 4511(a)(2).

    7.       On March 25, 2020, the Secretary of HHS exercised the authority

delegated to the Secretary of HHS by the President to prevent the hoarding of

health and medical resources to respond to the spread of COVID-19 within the

United States.   On March 30, 2020, the Secretary.of HHS published a notice, 85

Fed. Reg. 17592, effective March 25, 2020, designating "N-95 Filtering Facepiece

Respirators" under the Act as scarce materials or materials the supply of which

would be threatened by accumulation in excess of reasonable demands of business,

personal, or home consumption, or for the purpose of resale at prices in excess of

prevailing market prices.

    8.       Despite these efforts, the news media has regularly reported on the

widespread shortages of PPE and other healthcare and medical supplies needed to

respond to the spread of COVID-19. In addition, the news media has reported that

the serious shortage of N95 masks has prompted brokers to approach hospitals,

medical supply companies, and healthcare providers claiming to be able to obtain

supplies of N95 masks far in excess of the prices that prevailed in the market before

COVID-19 began to spread widely in the United States.




                                   4
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 4 of 10
                           THEFRAUDVENTSCHEME
        9.    Retrac, Inc. d/b/a Think Safe a/k/a Think Safe, Inc. (Think Safe)

manufactures and develops first-aid products, software, and training. Think Safe

is hea dquartered in Cedar Rapids, Linn County, Iowa, within the Northern District

of Iowa.

        10.   On or about October 16, 2020, Think Safe contracted with Datta

Holdings, LLC a/k/a Datta Holdings, Inc. (Datta Holdings) for the purchase and

delivery of one million 3M N95 1860 Particulate Respirator Masks (3M N95 masks).

Various intermediaries and agents in Canada and Florida purported to introduce

Think Safe and Datta Holdings to contract and facilitate the purchase and delivery

of one million 3M N95 masks.

        11.   Datta Holdings represented to Think Safe in the contract that the 3M

N95 masks were "3M original equipment manufacture (OEM), via a Production

Agreement between [Datta Holdings] and 3M supplied by a United States of

America government trade association." The contract followed an "Irrevocable

Corporate Purchase Order," dated October 9, 2020, by Think Safe to Datta

Holdings, which was "contingent upon source I private seller being an official 3M

master dealer." (Emphasis in original.)

        12.   Datta Holdings by its agents represented to Think Safe that its

supplier of the 3M N95 masks was US Fed Group, LLC a/k/a US FED Treasury

Department a/k/a United States FED Group a/k/a US Fed Group ak/a/ United

States FED Group a/k/a United States FED Group Consortium Syndicate a/k/a US



    '                              5
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 5 of 10
FED Group Business Solutions (USFG).       Datta Holdings purported to have had

entered into an "Irrevocable Corporate Purchase Order" with USFG in August 2020,

pursuant to which USFG had agreed to supply up to 500 million 3M N95 masks

upon receipt of funding for the 3M N95 masks' production.

      13.    For example, by purported letter dated August 5, 2020, USFG's

General Partner, David Huang, represented to Datta Holdings in a "letter of

attestation" that USFG had "secured a production allocation with 3M of up to 500

million units of OEM respirators, valid until 2021," but "[p]roduction is based on a

prefunded draw-down account, meaning the allocution is only manufactured upon

payment to 3M by [USFG]."     Huang concluded in the letter of attestation, "we

welcome any demand side partners with the ability to fund production and

contribute to helping the supply chain during this national crisis."

      14.    On or about October 19, 2020, in anticipation of receiving the one

million 3M N95 masks within 72 to 96 hours from USFG, and at the direction of

Datta Holdings, Think Safe caused its financial institution to wire $3,025,000 from

its bank account at Manchester, Delaware County, Iowa, within the Northern

District of Iowa, to a bank account in Clearwater, Florida. A Florida lawyer ("the

Florida Lawyer") controlled the Florida bank account and purported to both

represent Datta Holdings in the transaction and also act as an "escrow agent" or

"paymaster" for the transaction between Think Safe and Datta Holdings under an

escrow agreement.




                                   6
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 6 of 10
       15.     On or about October 23, 2020, the Florida Lawyer wired $2,432,250

of the $3,025,000 to an account ending in 6727 that USFG holds at Citibank in

Washington, District of Columbia. Think Safe, Datta Holdings, and the Florida

Lawyer signed an amendment to the escrow agreement that authorized the Florida

Lawyer to wire $2,432,250 to USFG upon the representation that the wire transfer

"allows for sourcing" the one million 3M N95 masks in Think Safe's contract with

Datta Holdings. Attached to the amendment was a purported letter of attestation

from Individual-I, "Legal Trade Counsel for the United States FED Group," which

promised that "all funds transferred to the US FED Treasury Account from [the

escrow account] will remain the funds of [Datta Holdings], until drawdown is

completed upon receipt of satisfactory and verified shipping and delivery

information in relation to 3M 1860 respirators." After wiring $2,432,250 to USFG,

the Florida Lawyer held the remaining $592,750 in escrow for a time.

      16.    Think Safe and Datta Holdings did not receive any 3M N95 masks.

USFG did not provide any masks to Think Safe or Datta Holdings pursuant to the

corporate purchase order, and USFG did not return any of the $2,432,250 to the

Florida Lawyer, despite demands to do so.

      17.    On or about November 16, 2020, the Florida Lawyer wrote Think Safe

an email that stated in part:

      Currently, I am holding $592,750 in my trust account, as a result of
      the amendment dated October 23, 2020 that transferred $2,432,250 of
      the Escrowed Funds to U.S. Fed Group. I understand there may be a
      dispute between the parties regarding whether there has been
      validation of the product. When there are disputes like this, it is in
      the best interest of both parties to agree on a resolution .... Should the



                                   7
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 7 of 10
      solution be to wire back the Escrowed Funds that I am now holding on
      behalf of Think Safe, I will first send you a hold harmless agreement.

      18.      On or about November 27, 2020, the Florida Lawyer wired $592,750 to

Think Safe.

                            THE CITIBANK ACCOUNTS

      19.      In January 2021, I interviewed a member of Security and Investigative

Services at Citibank. I also reviewed financial accounts that USFG and Trade

Backed Equity, LLC (TBE) hold at Citibank.      To date, my investigation has

revealed the following about the present whereabouts of the approximately $2.4

million that Think Safe wired to the Florida Lawyer:

      20.      On October 23, 2020, an account ending in 6727 at Citibank in

Washington, DC, entitled "United States Fed Group, LLC Treasury Department,"

received a wire from the Florida Lawyer in the amount of $2,432,250.

Approximately 17 days later, on November 10, 2020, $2,000,000 was transferred

from USFG's account ending in 6727 to an account ending in 5183 in the name,

"Trade-Backed Equity LLC" (TBE).       On December 21, 2020, an additional $395,000

was transferred from USFG's 6727 account to TBE's 5183 account.       From your

Affiant's review of the bank accounts of USFG and TBE, the money presently in

TBE's account appears to be Think Safe's money.

      21.      As of January 11, 2021, the balance of TBE's 5183 account is

$2,398,045.43. USFG's account ending in 6727 has a negative balance of

$132,001.18, but a linked money market account has a positive balance of

$201,016.51.



                                   8
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 8 of 10
       22.   Alex St. James Railey Cisco (also known in this investigation as Alex St.

James a/k/a William Sir Knight Alex-St. James) (St. James) is the listed sole owner

of TBE's 5183 account and USFG's 6727 account, as well as other accounts at

Citibank. The Bank has placed a temporary hold on St. James's accounts due to

concerns that the account holder has engaged in fraudulent activity. Citibank is in

the process of closing the accounts.

     23.      To date, Think Safe has not received any 3M N95 masks and has not

received the return of the $2,432,250 that the Florida Lawyer wired to USFG.

Further, the $2,432,250 was to sent on for the production of 1 million 3M N95

masks and not to be deposited into an account of St. James.    Datta Holdings has

provided Think Safe with email correspondence with 3M, dated December 2, 2020,

in which a 3M representative purportedly states that "US FED Group LLC is not a

3M authorized distributor of 3M respirators." Datta Holdings has also encouraged

Think Safe to pursue civil and criminal action against USFG, predicting that St.

James "will end up serving prison time" because, "[f]or a first time offender, and

with this dollar amount, he will end up serving somewhere between 33 and 41

months as per the federal sentencing guidelines."

     24.      On January 19, 2021, I spoke with a 3M representative. The 3M

representative confirmed that USFG is not an authorized 3M distributor.



    I declare under penalty of perjury that the foregoing facts and circumstances

are true and correct to the best of my knowledge and belief.




                                   9
     Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 9 of 10
        Executed this date of ___,.1=t'C+t
                                     '= =- ll *1
                                              _;_'1--------=--- l _ _ , 2021.
                                                            -J._,_




                                                   Kent G. Moore
                                                   Special Agent
                                                   Federal Bureau of Investigation



        Subscribed and sworn to by Kent G. Moore on this o,1$1- day of January,

2021.



                                                            Notary Public - State of Iowa


                                                                ;i•
                                                                 .,0
                                                                 •
                                                                        ~r
                                                                         •
                                                                                LINOA 8NUMNR
                                                                             COMMl881GH 1ER8CH
                                                                                             113200
                                                                             MY COMMISSION EXPIR&6
                                                                                  J - ~ "@J




                                  10
    Case 1:21-cv-00008-CJW-MAR Document 1-1 Filed 01/22/21 Page 10 of 10
